Title: From Alexander Hamilton to William Seton, 25 May 1792
From: Hamilton, Alexander
To: Seton, William



My Dear Sir
PhiladelphiaMay 25. 1792

The Society for establishing useful manufactures, at their last meeting, resolved to borrow a sum of 5000 Dollars upon a pledge of deferred Stock. Mr. Walker is impowered to negotiate the loan and I expect application will be made to the Bank of New York for it. I have a strong wish that the Directors of that Bank may be disposed to give facilities to this institution upon terms of perfect safety to itself. I will add that from its situation it is much the interest of our City that it should succeed. It is not difficult to discern the advantage of being the immediate market to a considerable manufacturing Town. A pledge of public Stock will completely fulfil the idea of perfect security. I will add more—That in my opinion Banks ought to afford accommodation in such cases upon easy terms of interest. I think five ⅌ Cent ought to suffice; for a direct public good is presented. And Institutions of this kind within reasonable limits ought to consider it as a principal object to promote beneficial public purposes.
To you My Dear Sir I will not scruple to say in confidence that the Bank of New York shall suffer no diminution of its pecuniary faculties from any accommodations it may afford to the Society in Question. I feel my reputation much concerned in its welfare.
I would not wish any formal communication of this letter to the Directors; but you may make known my wishes to such of them as you judge expedient.
With real esteem & great regard   D Sir   Yrs. Obed serv
A Hamilton
William Seton Esquire
